Citation Nr: 0711844	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  98-17 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a perforated right 
tympanic membrane.


REPRESENTATION

Appellant represented by:	Suan Paczak, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1994 to May 1997.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1998 rating 
determination of the Pittsburgh, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).  The November 
1998 rating decision denied entitlement to a perforated right 
eardrum.  The veteran filed a timely appeal with respect to 
this issue.

In an April 2000 decision, the Board, in part, denied 
entitlement to service connection for a perforated right 
eardrum.

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In accordance with a 
joint motion, the Court issued a December 2000 order vacating 
the portion of the April 2000 Board decision relating to the 
perforated right ear drum and remanding the claim to the 
Board for consideration of the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2006); Pub.L.106-475, 114 Stat. 
2096 (Nov. 9, 2000).  

In December 2002, the Board undertook additional development 
of this issue pursuant to authority granted by 38 C.F.R. 
§ 19.9 (a)(2) (2002).  After the Board conducted the 
development in this case, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) held that 38 C.F.R. §19.9(a)(2) was 
invalid because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration and without having 
to obtain the appellant's waiver.  The Federal Circuit held 
that this was contrary to the requirement of 38 U.S.C. 
§ 7104(a) that "[a]LL questions in a matter which...is 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary."  In accordance with 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), in July 2003, the Board 
remanded this matter to the RO for initial consideration of 
the additional evidence obtained pursuant to 38 U.S.C. 
§ 7104(a).

In April 2004, the Board again denied service connection for 
a perforated right tympanic membrane.  In August 2004, the 
veteran appealed this decision to the Court.  

In August 2006, the Court set aside the April 2004 Board 
decision and remanded the matter for further development.  

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its August 2006 order, the Court noted that provisions of 
VBA's Adjudication Procedural Manual (M21-1), part IV para. 
1.07(d) (Dec. 5, 2003) require that "all examination reports 
must be signed by physicians or clinical or counseling 
psychologists" and except for copies of reports transmitted 
by AMIE, any unsigned report is insufficient for rating 
purposes and should be returned.  

Although the Court agreed with the Board's finding that the 
physician was qualified to provide a credible opinion on the 
issue and that the medical opinion provided was sufficiently 
thorough, the Board should have rendered such findings only 
after it was assured through the signature process that the 
report was indeed rendered by the expert.

The Court held that a remand was required to procure a signed 
medical examination report.

The Board further notes that during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant has not received notice 
regarding a disability rating and an effective date.

Accordingly, this case is REMANDED for the following:

1.  Send the veteran VCAA notice 
regarding the information or evidence 
needed to establish a disability rating 
and effective date.

2.  Request that the examiners who 
prepared the March 2003 examination 
report provide a signed copy of the 
report to verify that it was prepared by 
those examiners.  

3.  If the examiners are not able to 
provide the signatures, the veteran 
should be scheduled for a new VA 
examination to determine whether the 
veteran has any current residuals of a 
perforated right ear drum.  The claims 
folder must be made available to the 
examiner.  The examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that there is any current 
disability related to right tympanic 
membrane perforation or otitis in 
service. 

4.  If a new examination is conducted, 
the agency of jurisdiction should ensure 
that the examination report is signed.

5.  After completion of the above, if the 
claim is not fully granted, issue a 
supplemental statement of the case before 
returning the case to the Board if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

